[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION TO STRIKE
The plaintiff's motion to strike fails to separately set forth each claim of legal insufficiency in the defendant's answers and special defenses.
A violation of a Rule of Professional Conduct is itself not a proper basis to contest the legal sufficiency of a pleading. Whether or not there is such a violation is a question of fact which is beyond the scope of the pleading.
Therefore the plaintiff's motion to strike is denied.
Leheny, J. CT Page 10560